DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant's arguments/amendments filed 22 September 2022 have been fully considered. The claims include substantial amendments that significantly alter the scope of the claims. New rejections, set forth below, are deemed applicable to the amended claims. 

Claim Objections
Claim 2 is objected to because of the following informalities:   
In claim 2, line 5, “comprises” should be changed to --comprising--.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7-9, 13, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Step 2A, prong 1 - claim 1 recite(s) “determining yaw control precision”, which is a judicial exception since it is a mathematical concept (i.e., a mathematical calculation - see MPEP 2106.04(a)(2)(I)(C) stating “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the ‘mathematical concepts’ grouping” and “a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation).
Step 2A, prong 2 and Step 2B - claim 1 does not include limitations that integrate the judicial exception into a practical application and/or additional elements that results in significantly more than the judicial exception:
-the pre-solution activities recited as “obtaining a wind speed”, “obtaining a wind direction”, “determining a plurality of variation angles” amount to mere data gathering/manipulation and, thus, does not impose any meaningful limits on the judicial exception or amount to significantly more (see MPEP 2106.05 A stating “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea”);
-the post-solution activity “performing yaw control’ does not necessarily result in an action being performed (i.e., a control scheme can include moments of inaction when conditions for action are not met)(note: the disclosure does not indicate what constitutes a yaw control action).
The additional elements of the limitations of claims 7 and 13 do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they amount to mere instructions to implement the judicial exception on a computer (see MPEP 2106.05(f)). 
The extra-solution activity of the limitations of claims 2, 3, 8, 9, 15, and 16 do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they merely specify additional mathematical concepts and/or data manipulation (i.e., “determining”, “calculating”, etc.). 
Accordingly, claims 1-3, 7-9, 13, 15, and 16 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3, 7-9, 13, 15, and 16 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “determining a plurality of variation angles of the wind direction” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure (see par. [0015]) indicates that only one “variation angle”, not a plurality, is determined for a given “wind direction”. Additionally/alternatively, the originally filed disclosure does not indicate how a plurality of variation angles can be determined from a single wind direction value. Due to identical instances, this rejection also applies to claims 7 and 13. Due to dependency, this rejection also applies to claims 2, 3, 8, 9, 15, and 16.

In claim 1, the limitation recited as “one of the plurality of variation angles of the wind direction that has a greatest number of occurrences” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not define what constitutes an “occurrence” of “variation angle” such that determination of “greatest number of occurrences” is sufficiently described - i.e., “variation angles” are calculated values and, thus, any such tracking/counting of “occurrences” must include a tolerance, but no such tolerance is stated. Stated another way, there is no disclosed degree of accuracy that defines what counts as an “occurrence” of a previous value (does a variation angle of 3.1 degrees count as an occurrence of 3.0 degrees? does a variation angle of 3.05 degrees count as an occurrence of 3.10 degrees?). Due to identical instances, this rejection also applies to claims 7 and 13. Due to dependency, this rejection also applies to claims 2, 3, 8, 9, 15, and 16.

In claim 1, the limitation recited as “performing yaw control of the wind turbine according to the yaw control precision” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure is silent as to any “performing yaw control” and/or “performing yaw control… according to the yaw control precision” The originally filed disclosure concerns determination of yaw control precision, but does not disclose any control actions associated with yaw control precision and/or does not disclose what constitutes “performing yaw control”. Due to identical instances, this rejection also applies to claims 7 and 13. Due to dependency, this rejection also applies to claims 2, 3, 8, 9, 15, and 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 7-9, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “determining a plurality of variation angles of the wind direction” renders the claim indefinite since it is unclear how “a plurality of variation angles” can be determined from a single value of “wind direction”. Due to identical instances, this rejection also applies to claims 7 and 13. Due to dependency, this rejection also applies to claims 2, 3, 8, 9, 15, and 16.

In claim 1, the limitation recited as “one of the plurality of variation angles of the wind direction that has a greatest number of occurrences” renders the claim indefinite since it is unclear what constitutes an “occurrence” of “variation angle” - i.e., “variation angles” are calculated values and, thus, any such tracking/counting of “occurrences” must include a tolerance, but no such tolerance is stated. Stated another way, it is unclear what degree of accuracy is required to define what counts as an “occurrence” of a previous value (does a variation angle of 3.1 degrees count as an occurrence of 3.0 degrees? does a variation angle of 3.05 degrees count as an occurrence of 3.10 degrees?). Due to identical instances, this rejection also applies to claims 7 and 13. Due to dependency, this rejection also applies to claims 2, 3, 8, 9, 15, and 16.

In claim 3, the limitation recited as “the angle variation value” (2nd to last line) renders the claim indefinite since it is unclear if it is referring to the antecedent limitation “angle variation per unit time” or establishing a new limitation. Due to identical instances, this rejection also applies to claims 9 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 9,982,656 - hereafter referred to as Li).

In reference to claim 1 (as best understood)
Li discloses:
	A method for controlling a wind turbine, comprising:
	obtaining a wind speed (see step 501 in Figure 5a) associated with the wind turbine;
obtaining a wind direction (15 - Figure 1) corresponding to the wind speed;
determining a plurality of variation angles (i.e., wind alignment angle measurement values - see step 501 in Figure 5a and reference character 13 in Figure 1) of the wind direction;
determining a yaw control precision (note: “yaw control precision” is defined according to subsequent limitations) corresponding to the wind speed based on the plurality of variation angles of the wind turbine, wherein the yaw control precision is equal to an average (see step 504 in Figure 5a) of the plurality of variation angles of the wind direction or (note: strike-through text is ignored due to the presence of “or” establishing it as optional) 
performing a yaw control (see col.8:ll.54-59) of the wind turbine according to the yaw control precision.


In reference to claim 7 (as best understood)
Li discloses:
	An apparatus for controlling a wind turbine, the apparatus comprising:
a memory storing instructions (inherent to executing the control scheme of Figure 5a); and
a processor (inherent to executing the control scheme of Figure 5a) coupled to the memory, wherein the instructions, when executed by the processor, cause the process to perform operations comprising:
	obtaining a wind speed (see step 501 in Figure 5a) associated with the wind turbine;
obtaining a wind direction (15 - Figure 1) corresponding to the wind speed;
determining a plurality of variation angles (i.e., wind alignment angle measurement values - see step 501 in Figure 5a and reference character 13 in Figure 1) of the wind direction;
determining a yaw control precision (note: “yaw control precision” is defined according to subsequent limitations) corresponding to the wind speed based on the plurality of variation angles of the wind turbine, wherein the yaw control precision is equal to an average (see step 504 in Figure 5a) of the plurality of variation angles of the wind direction or (note: strike-through text is ignored due to the presence of “or” establishing it as optional) 
performing a yaw control (see col.8:ll.54-59) of the wind turbine according to the yaw control precision.

In reference to claim 13 (as best understood)
Li discloses:
A non-transitory computer readable storage medium (inherent to executing the control scheme of Figure 5a) with instructions (inherent to executing the control scheme of Figure 5a) stored thereon, wherein the instructions, when executed by a processor (inherent to executing the control scheme of Figure 5a), cause the processor to perform operations comprising:
	obtaining a wind speed (see step 501 in Figure 5a) associated with the wind turbine;
obtaining a wind direction (15 - Figure 1) corresponding to the wind speed;
determining a plurality of variation angles (i.e., wind alignment angle measurement values - see step 501 in Figure 5a and reference character 13 in Figure 1) of the wind direction;
determining a yaw control precision (note: “yaw control precision” is defined according to subsequent limitations) corresponding to the wind speed based on the plurality of variation angles of the wind turbine, wherein the yaw control precision is equal to an average (see step 504 in Figure 5a) of the plurality of variation angles of the wind direction or (note: strike-through text is ignored due to the presence of “or” establishing it as optional) 
performing a yaw control (see col.8:ll.54-59) of the wind turbine according to the yaw control precision.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364 and email is christopher.legendre@uspto.gov. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745